


117 HR 2245 IH: National Energy Workforce and Providing Recovery Opportunities to Manage the Industry’s Shifting Economics Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2245
IN THE HOUSE OF REPRESENTATIVES

March 26, 2021
Mr. O'Halleran introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Financial Services, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish the White House Council on Energy Transitions within the Executive Office of the President, and for other purposes.


1.Short title; findings
(a)Short titleThis Act may be cited as the National Energy Workforce and Providing Recovery Opportunities to Manage the Industry’s Shifting Economics Act or the NEW PROMISE Act. (b)FindingsCongress finds that since 2010—
(1)the total output of coal-fired electric generation in the United States has declined 48 percent; (2)carbon capture, utilization, and storage technologies have continued to develop;
(3)the downturn in coal-fired electric generation has led to a significant decrease in employment related to coal-fired electric generation, including at electric generating stations and mines; (4)in rural, economically distressed communities with significant coal-fired electric generation employment, the decrease in coal-fired electric generation has had negative impacts on covered net revenues contributing to municipal operating budgets;
(5)electric generation from the consumption of natural gas has increased 60 percent; and (6)electric generation from affordable renewable energy sources including solar, wind, geothermal, and hydropower has increased.
2.White house council on energy transitions
(a)EstablishmentThere is established in the Executive Office of the President a White House Council on Energy Transitions. The Council shall be headed by a Director, who shall be appointed by the President by and with the advice and consent of the Senate. (b)Director (1)QualificationsThe Director shall be a person who, as a result of training, experience, and attainments, has the requisite skills, abilities, and knowledge to—
(A)carry out the duties and functions of the position and Council set forth in this Act; and (B)formulate and recommend policies to assist workers and communities adversely disrupted due to the downturn of employment associated with coal-fired electricity generation amidst the Nation’s transition to significantly reducing greenhouse gas emissions across the economy.
(2)CompensationThe annual rate of pay for the Director shall be fixed by the President at a rate that may not exceed the annual rate of pay for level IV of the Executive Schedule. (c)Membership (1)MembersThe Council shall be composed of the heads of the following:
(A)The Department of Commerce. (B)The Department of Energy.
(C)The Department of Labor. (D)The Department of the Treasury.
(E)The Department of Health and Human Services. (F)The Department of the Interior.
(G)The Environmental Protection Agency. (H)The Office of Management and Budget.
(I)The Office of Science and Technology Policy. (J)The Small Business Administration.
(K)The Council on Environmental Quality. (L)The National Economic Council.
(M)The Economic Development Administration. (N)The Appalachian Regional Commission.
(O)The White House Office of Public Engagement. (P)Any other department, agency, or office of the executive branch as the President or Director may designate.
(2)DesigneesAny member of the Council may designate a senior-level official, who is employed full-time in the department, agency, or office of such member, to carry out the duties of the member under this section. (d)Duties of the director (1)Data on impacts of closuresThe Director shall assess and publish, in a publicly available format and on the website of the Council, data on the economic and societal impacts of closures, occurring on or after January 1, 2010, of covered electric generating stations, including associated mines (as applicable), on economically distressed communities, and communities the Director believes based on available information, may become economically distressed communities.
(2)OutreachThe Director shall conduct outreach activities— (A)to increase awareness of the technical, financial, and policy assistance resources of the Council, for economically distressed communities, and communities the Director believes, based on available information, may become economically distressed communities; and
(B)to facilitate the establishment of, and otherwise support, Regional Transition Advisory Committees. (3)Regional transition advisory committees (A)Facilitation and supportTo the extent practicable, not later than 60 days upon receiving a request for assistance from an economically distressed community, the Director shall provide technical assistance, and other assistance the Director determines appropriate, to such community to facilitate the establishment by such community of a Regional Transition Advisory Committee and to otherwise support such Regional Transition Advisory Committee.
(B)MeetingsTo the extent practicable, the Director shall meet with each Regional Transition Advisory Committee at least 2 times in the first full calendar year after the Committee is established, and at least once annually thereafter. (C)Economic development transition plans (i)AssistanceThe Director may provide technical, policy, and financial assistance to a Regional Transition Advisory Committee for developing, implementing, assessing, and evaluating, an economic development transition plan.
(ii)Interim goalsIn carrying out subparagraph (A), the Director shall evaluate any interim economic development transition goals that are voluntarily submitted to the Director prior to submission of an economic development transition plan by a Regional Transition Advisory Committee, and provide such Committee, within 90 days of receipt, an evaluation and recommendations with respect to such interim goals. (iii)Certification of commitment to submit and implement planIn order to receive financial assistance pursuant to this subparagraph, the Director shall certify that a Regional Transition Advisory Committee—
(I)has or will submit to the Director an economic development transition plan that meets the criteria described in section 3(c); and (II)has committed to begin implementing such plan, including by adhering to the metrics developed pursuant to section 3(c), not later than 90 days after receiving a certification under clause (iv).
(iv)Certification of planNot later than 90 days after a Regional Transition Advisory Committee submits to the Director an economic development transition plan, the Director shall provide to the Regional Transition Advisory Committee— (I)a certification of such economic development transition plan; or
(II)recommendations, consistent with the criteria described in section 3(c), to improve the economic development transition plan. (v)Biannual reviewNot later than every 2 years after the date in which the first economic development transition plan is submitted by a Regional Transition Advisory Committee and certified by the Director under clause (iv), the Director shall conduct periodic outreach to such Regional Transition Advisory Committee to review and assist in the revision of such economic development transition plan as necessary.
(4)Coal community resource clearinghouse
(A)MaintenanceNot later than 180 days after the date of enactment of this section, the Director shall publish, maintain, and make publicly available a clearinghouse, to be known as the Coal Community Resource Clearinghouse, on the website of the Council for the purpose of increasing awareness of Federal and State programs, grants, loans, loan guarantees, and other assistance resources the Director determines will assist economic development activities in economically distressed communities. (B)Periodic updatesIn maintaining the Clearinghouse, the Director shall, not less than once per calendar year, update the Clearinghouse to address changes to the needs of economically distressed communities, as determined appropriate by the Director.
(5)Grant specialists
(A)In generalThe Director shall establish within the Council a team of grant specialists (referred to in this paragraph as the team) that shall— (i)to the extent practicable, not later than 90 days upon receiving a request for assistance from a local government representing an economically distressed community, conduct a visit to the economically distressed community to survey the relevant assets and evaluate the requisite needs of the economically distressed community in order to fulfill the goals of the economic development transition plan, if applicable;
(ii)assist in soliciting applications from economically distressed communities for financial and technical assistance resources identified in the Coal Community Resource Clearinghouse; and (iii)provide technical assistance to economically distressed communities with applications for resources described in clause (ii).
(B)Team positions
(i)In generalThe Director shall ensure that the team is comprised of the number of grant specialists necessary to assist each economically distressed community on an individual basis. (ii)Filling of vacancyA vacant position on the team shall be filled not later than 90 days after the date on which the position becomes vacant.
(iii)CollaborationThe team shall collaborate with other Federal and State agencies that implement programs aimed at supporting economically distressed communities. (e)MeetingsNot later than 90 days after the date of the enactment of this Act, and at least four time annually thereafter, the Council shall convene a meeting of the Council. At such meetings—
(1)each member of the Council shall share information regarding the efforts of the members’s department, agency, or office to support through technical assistance, or other policy or financial assistance the Director determines appropriate, the development and implementation of economic development transitions plans by Regional Transition Advisory Committees; (2)the Council shall evaluate progress, as necessary, of economic development transition plan goals;
(3)the Council shall discuss methods to identify and disseminate information to Regional Transition Advisory Committees on best practices to consider in developing economic development transition plans; and (4)the Council shall discuss such other matters as the Director determines are essential to the Council providing support to the economic transition efforts of dislocated workers and local communities.
(f)AdministrationTo the extent permitted by law and subject to the amounts made available for such purpose, the Director (or staff designated by the Director) shall provide to the Council administrative support services and additional resources, as appropriate. The Director shall determine the amount of funding and personnel each department, agency, or office represented on the Council should contribute in order for the Council to carry out such duties. Such department, agency, or office, shall, upon the request of the Director, make available to the Council personnel, administrative support services, and information. (g)TransparencyThe Director shall make available to the public, on a regular basis on the website of the Council and through open meetings, information regarding the activities of the Council and minutes from meetings of the Council under subsection (e).
(h)Advisory body
(1)EstablishmentThe Council may establish an advisory body to advise and provide recommendations to the Council regarding the execution of its duties and, as necessary and with the approval of the Director, to support the development of economic development transition plans submitted by Regional Transition Advisory Committees under section 3. (2)CompositionThe advisory body established under paragraph (1) shall, to the maximum extent practicable, be comprised of—
(A)at least 2 representatives from a union or labor organization representing workers of covered electric generating stations, or associated mines; (B)at least 2 representatives from an electric utility organization with demonstrated experience providing workforce transition support to workers associated with the generation of electricity from coal;
(C)at least 2 representatives from an institution of higher education with demonstrated expertise in energy workforce disruption or labor development issues; (D)at least 2 representatives from an environmental organization with demonstrated expertise in energy workforce disruption or labor development issues;
(E)at least 3 representatives from an economic development authority of a State or Indian Tribe; (F)at least 3 representatives from an environmental regulatory agency of a State or Indian Tribe;
(G)at least 3 representatives who are serving as the Chief Executive Officer of a State; (H)at least 3 representatives who are representatives of a Tribal government; and
(I)any other representative the Director may designate. (3)Duties (A)Public outreachNot later than 90 days after the date of establishment of the advisory body under this section, and at least twice annually thereafter and in coordination with the Director, the advisory body shall hold a public meeting in an economically distressed community for the purpose of—
(i)soliciting feedback from the public, units of local government and Indian Tribes, and dislocated workers on concerns related to the closure, or imminent closure, of a covered electric generating station; and (ii)soliciting recommendations on actions the departments, agencies, and offices represented on the Council may consider to support the development and implementation of economic development transition plans.
(B)ReportsNot later than 270 days after the first public meeting described in subparagraph (A), and at least once annually thereafter, the advisory body shall submit to the Director a report providing— (i)a summary of recommendations approved by a simple majority of the members of the Advisory Body on actions the departments, agencies, and offices represented on the Council should take to better support, through resources provided by the Council, the development and implementation of economic development transition plans; and
(ii)an assessment of applicable policies or guidance of the departments, agencies, and offices represented on the Council that the advisory body believes are barriers to a Regional Transition Advisory Committee fully implementing an economic development transition plan. (C)ResponseThe Director shall, within 60 days of receipt of a report described in subparagraph (B), provide the advisory body a formal written response describing the Council’s findings on recommendations for potential actions described in such report.
(4)Faca exemptionSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory body established under this subsection. (i)ReportsNot later than one year after the date of the enactment of this Act, and annually thereafter, the Director shall submit a report to the appropriate committees of Congress describing the activities carried out pursuant to this section.
(j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2022 through 2035. 3.Regional transition advisory committees (a)In generalAn economically distressed community may establish a committee, to be known as a Regional Transition Advisory Committee, to develop and implement an economic development transition plan for the economically distressed community.
(b)Composition
(1)In generalEach Regional Transition Advisory Committee established pursuant to this section shall include, to the extent practicable— (A)at least 1 representative from the union or labor organization representing workers of the applicable covered electric generating station or associated mine;
(B)at least 1 representative who is the Chief Executive Officer, or a designee thereof, of each applicable State where the economically distressed community is located; (C)at least 1 representative from each impacted local government;
(D)at least 1 representative from each electric utility associated with an applicable covered electric generating station; (E)at least 1 representative from an economic development agency;
(F)at least 1 representative from an institution of higher education with demonstrated experience and expertise in energy workforce disruption or labor development issues; (G)at least 1 representative from an environmental organization with demonstrated experience and expertise in energy workforce disruption or labor development issues; and
(H)at least 1 representative who is the Chief Executive Officer (or a designee thereof) of an impacted Tribal government within an economically distressed community (as applicable). (2)Chair; co-chairsEach Regional Transition Advisory Committee shall be led by a designee of an impacted local government within an economically distressed community, who shall serve as the Chair of the Committee. In the event multiple local governments are impacted by a closure of a covered electric generating station within an economically distressed community, designees from each such impacted local government shall serve as Co-Chairs of the Committee.
(c)Economic development transition plan
(1)In generalA Regional Transition Advisory Committee may develop and implement an plan, to be known as an economic development transition plan. (2)ContentsAn economic development transition plan shall include, at a minimum, the following:
(A)Strategic visionA strategic vision that reflects the values, characteristics, and general economic needs of the applicable economically distressed community to guide the development and implementation of the economic development transition plan, such as— (i)geographic proximity to an urban area;
(ii)socioeconomic attributes of the general workforce; and (iii)such other characteristics the Regional Transition Advisory Committee determines are appropriate.
(B)Steps to implementThe steps a Regional Transition Advisory Committee will seek to implement in the applicable economically distressed community with the goals of, at a minimum— (i)increasing employment opportunities for dislocated workers, to the extent practicable, including jobs in energy-related industries;
(ii)increasing educational opportunities, to the extent practicable, at institutions of higher education or provided by labor organizations, for dislocated workers; and (iii)generating revenue, to be received by the applicable unit of local government or Indian Tribe, that is equal to or greater than the covered net revenue received by such unit of local government or Indian Tribe in the last full fiscal year in which the applicable covered electric generating station was operating.
(C)AssessmentAn assessment and description of— (i)available infrastructure, including a status on the condition of such infrastructure, to support economic development in the economically distressed community related to essential community services;
(ii)the extent to which such environmental restoration activities described in subparagraph (D)(iii) may prioritize the employment of dislocated workers previously employed at the covered electric generating station or associated mine to carry out such activities (to the extent practicable); (iii)types of industries or occupations located in or near the economically distressed community which dislocated workers could likely transition to, including any available data on average wages and employment-related benefits associated for each occupation;
(iv)covered net revenue losses incurred by the economically distressed community in the preceding fiscal year, or projected covered net revenue losses likely to be incurred, as a result of the closure of a covered electric generation station (including an associated mine), and the observed impact, or projected impact, such closure will impose on the provision of essential community services in the economically distressed community; (v)the potential for distributed or renewable energy resources to provide electricity to electric consumers residing in the applicable economically distressed community;
(vi)any disruptions experienced by dislocated workers in the economically distressed community in terms of— (I)real wages, calculated on a weekly average basis;
(II)access to a health insurance policy previously available through an employer operating a covered electric generating station or associated mine; (III)earned benefits, including—
(aa)the retirement and health benefits for coal miners; or (bb)the United Mine Workers of America Combined Benefit Fund established under section 9702 of the Internal Revenue Code of 1986; or
(IV)benefits under any qualified employer plan (as defined in section 72(p)(4) of the Internal Revenue Code of 1986); and (vii)available institutions of higher education or labor organizations in or near the applicable economically distressed community offering professional certification, technical training, apprenticeships, or educational instruction on jobs in energy-related industries.
(D)TimelineA timeline, with benchmarks to measure progress, to— (i)promote infrastructure investments to maintain or expand essential community services through available Federal, State, or local programs, or from the private sector, in the applicable economically distressed community;
(ii)mitigate or replace the loss of covered net revenue for the economically distressed community to a level necessary to continue provide essential services and support the goals of a comprehensive economic development transition plan; (iii)conduct environmental restoration activities with respect to any mines (including surface mines, underground mines, or mine openings), coal ash ponds, and other coal mining operations directly associated with a covered electric generating station that has ceased producing electricity, including any necessary decommissioning activities at the site of the covered electric generating station; and
(iv)increase technical training, professional certification, apprenticeships, or educational instruction opportunities for dislocated workers at institutions of higher education or provided by labor organizations in or near the applicable economically distressed community for jobs in energy-related industries. (3)MetricsA Regional Transition Advisory Committee shall, in consultation with the applicable economic development agency, develop measurable evaluation and performance metrics that the Regional Transition Advisory Committee shall adhere to throughout the implementation of the economic development transition plan.
4.Rural and remote communities electrification grants
(a)In generalSection 609 of the Public Utility Regulatory Policies Act of 1978 (7 U.S.C. 918c) is amended— (1)in subsection (a)—
(A)in paragraph (1), by striking or municipality and inserting , municipality, or Indian Tribe; (B)in paragraph (5), by striking 10,000 and inserting 20,000; and
(C)by adding at the end the following:  (6)The term economically distressed community has the meaning given such term in section 8 of the NEW PROMISE Act.;
(2)in subsection (b)— (A)in paragraph (1)—
(i)by inserting or the deployment of energy storage technologies after energy efficiency; (ii)by inserting or economically distressed communities after rural areas; and
(iii)by striking or at the end; (B)in paragraph (2)—
(i)by inserting or economically distressed communities after rural areas; and (ii)by striking the period at the end and inserting ; or; and
(C)by adding at the end the following:  (3)refurbishing, redeveloping, or repurposing electric generating facilities that primarily consume coal as a fuel source that have recently ceased operation, or will cease operation in the near future, for manufacturing, including manufacturing clean energy technologies or materials.; and
(3)in subsection (d)— (A)by striking $20,000,000 and inserting $50,000,000; and
(B)by striking 2006 through 2012 and inserting 2022 through 2026. 5.Advanced notice to communities potentially impacted by closure of an electric generating facility that primarily consumes coal as a fuel source (a)Federal standardSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:

(20)Advanced notice of closure
(A)Each electric utility shall provide to potentially impacted local governments and Indian Tribes (as applicable) a formal written notice of any closure of an electric generating facility (including any generating unit thereof) of such electric utility that primarily consumes coal as a fuel source. (B)With respect to an electric utility for which a State regulatory authority has ratemaking authority, notice under subparagraph (A) shall be provided by such electric utility to local governments and Indian Tribes within 7 days of submitting to the State regulatory authority any similar notice.
(C)An electric utility providing a written notice under subparagraph (A) shall, to the maximum extent practicable, include in such notice— (i)a schedule describing the projected timeline—
(I)for the closure, which shall, to maximum extent practicable, not occur prior to the date that is 3 years after the date of such notice, including dates of any phases of closure; (II)for workforce transition activities sponsored by the electric utility for applicable employees of the electric utility, if applicable; and
(III)for future reclamation activities on the land of the electric generating facility (or generating unit thereof) that is closing; and (ii)a description of the extent to which the electric utility will prioritize the use of the incumbent workforce of the facility or associated mine in carrying out reclamation activities described in clause (i)(III).
(D)An electric utility providing a written notice under this subsection shall, within 7 days of obtaining new information that would refine, alter, or otherwise update any timeline described in subparagraph (C), provide such update in a new formal written notice to potentially impacted local governments and Indian Tribes (as applicable).. (b)Obligations To consider and determine (1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:

(7)
(A)Not later than 1 year after the date of the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority) and each nonregulated electric utility shall commence the consideration referred to in section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (20) of section 111(d). (B)Not later than 2 years after the date of the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority), and each nonregulated electric utility, shall complete the consideration, and shall make the determination, referred to in section 111 with respect to the standard established by paragraph (20) of section 111(d)..
(2)Failure to complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended— (A)by striking subsection (b)(2) and inserting subsection (b); and
(B)by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of such paragraph (20).. (c)Prior state actionsSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 20622) is amended by adding at the end the following:

(g)Prior state actionsSubsections (b) and (c) of this section shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the enactment of this subsection— (1)the State has implemented for such utility the standard concerned (or a comparable standard);
(2)the State regulatory authority for such State or relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard concerned (or a comparable standard) for such utility; or (3)the State legislature has voted on the implementation of such standard (or a comparable standard) for such utility..
6.Workforce innovation and opportunity act pilot program
(a)Pilot programNot later than 90 days after the date of the enactment of this Act, the Secretary of Labor, in consultation with the Director, shall establish a pilot program under section 169(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224(c)) to assist dislocated workers in economically distressed communities. (b)EligibilityA dislocated worker shall be certified by the Secretary as eligible to participate in the pilot program under this section if—
(1)the dislocated worker was, within the 60-month period prior to the date of enactment of this Act, employed in an occupation primarily associated with the generation of electricity from coal as a fuel source; or (2)the Secretary determines, based on available information that a worker, or significant proportion of the workers’ employment site that primarily generates electricity from coal, including an associated mine, has become totally, partially, or are likely to be separated from employment.
(c)Authority To collect information
(1)In generalThe Secretary shall, in determining whether to certify a worker or group of workers under subsection (b), obtain information the Secretary determines to be necessary to make the certification from— (A)the employer of the worker or group of workers;
(B)officials of certified or recognized labor organizations or other duly authorized representatives of the group of workers; or (C)one-stop operators or one-stop partners (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)).
(2)Verification of informationThe Secretary shall require an employer, labor organization, or one-stop operator or partner to certify all information obtained under paragraph (1) from the employer, labor organization, or one-stop operator or partner (as the case may be) on which the Secretary relies in making a determination under subsection (b), unless the Secretary has reasonable basis for determining that such information is accurate and complete without being certified. (d)CriteriaIn establishing the pilot program under this section, the Secretary of Labor and the Director shall consider, in addition to other such criteria as the Secretary of Labor and the Director of the Council determine appropriate, the extent to which the pilot program will be able to provide dislocated workers in economically distressed communities education, employment search, or training opportunities to—
(1)support entrepreneurship and small business development; and (2)enter jobs in energy-related industries, with an emphasis on construction, engineering, manufacturing, or retro-fitting jobs for renewable energy, energy efficiency, carbon dioxide removal, or carbon capture, utilization, and storage projects.
(e)Consultation with state and local programsNot later than 180 days after the date of enactment of this Act, the Secretary of Labor shall consult with entities described in paragraph (2) to evaluate lessons learned, solicit best practices, and evaluate the feasibility of, and solicit best practices or lessons learned for establishing or expanding transitional support benefits through programs described in paragraph (1) for eligible dislocated workers participating in the pilot program established under this section. (1)Transitional support benefits describedThe programs described in this paragraph are as follows:
(A)Under a State plan amendment pursuant to section 1916A of the Social Security Act (42 U.S.C. 1396o–1). (B)Wage differential benefits, in terms of the difference in wages previously earned on a weekly basis by an employee from an employer that is directly associated with the operation of a covered electric generating station or associated mine in the final applicable calendar year of such operation, and compensation received by a dislocated worker who, as part of an unemployment fund administered by a State agency, is experiencing employment loss directly associated with the closure or cessation of operations at a covered electric generating station or associated mine (as the case may be).
(C)Continuation coverage under a COBRA continuation provision (as defined in section 7333(d)(1) of the Employee Retirement Income Security Act of 1974) or a similar State program, or under section 8905(a) of title 5, United States Code. (D)Benefits similar in type, amount, and duration pursuant to chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2101). 
(2)Entities describedAn entity described under this paragraph shall have demonstrated experience providing one or multiple programs described in paragraph (1) to dislocated workers, including— (A)a Chief Executive Officer of a State;
(B)a State public health official; (C)a Local workforce development board;
(D)a State workforce development board; or (E)the head of a Federal agency.
(f)Duration
(1)In generalThe Secretary of Labor shall carry out the pilot program under this section for a period of not less than 10 years. (2)Worker participation periodA dislocated worker participating in the pilot program under this section may participate for a period to be determined by the Secretary and in consultation with the Director, until such point that—
(A)a dislocated worker obtains full-time employment; or (B)a dislocated worker submits a request for an extension to participate in the pilot program to the Secretary due to the length of training, education, or job placement services received through the pilot program under this section exceeding the initial period for participation determined by the Secretary.
(g)ReportsIn carrying out this section, the Secretary of Labor and the Director shall submit to the appropriate committees of Congress a report annually describing— (1)recommendations for establishing transitional support benefits as a benefit provided under the pilot program under this section for dislocated workers as described in subsection (e)(1);
(2)recommendations for developing tailored educational and instructional curricula for dislocated workers to obtain skills, certification, or training required for emerging energy-related industries or other industries; (3)barriers impacting dislocated workers from entering emerging energy-related industries or finding employment in other industries; and
(4)such other information as the Secretary of Labor and the Director determine appropriate. (h)Authorization of appropriations (1)In generalThere are authorized to be appropriated to the Secretary of Labor to carry out this section $100,000,000 for fiscal year 2022, which shall remain available until expended.
(2)Administrative costsNot more than 5 percent of the amount appropriated under paragraph (1) shall be used for administrative purposes. 7.Covered electric generating station cessation mitigation fund (a)Establishment of fund (1)In generalThere is established in the Treasury of the United States a fund, to be known as the Covered Electric Generating Station Cessation Mitigation Fund (referred to in this section as the Mitigation Fund) consisting of—
(A)such amounts as are deposited in the Fund pursuant to this section; and (B)such amounts as may be appropriated to supplement the Fund.
(2)Use of fundAmounts deposited in the Mitigation Fund shall be available to the Secretary of Treasury, in consultation with the Director, to make payments to economically distressed communities in amounts described in subsection (b) to mitigate the impact from the loss of covered net revenues. (3)TimingSubject to amounts available in the Mitigation Fund, not later than 180 days after the date of enactment of this Act, the Secretary of Treasury shall begin making payments under this section.
(b)Payment to economically distressed communities
(1)AssistanceThe Secretary of Treasury may provide assistance, in the form of annual payments, to an economically distressed community representing a portion of the loss of covered net revenues due to the cessation of operations of a covered electric generating station. (2)Annual payments (A)Determination of payment amountThe amount of an annual payment under this section shall be determined by the Secretary of Treasury.
(B)Maximum amountThe amount of an annual payment under this section shall be not more than the applicable percentage of the average annual covered net revenues received by the applicable unit of local government or Indian Tribe from the applicable covered electric generation station for the 5-year period that ends with the fiscal year that immediately precedes the last fiscal year in which such covered electric generating station operated, as specified in the following table for an award year:   Award YearApplicable Percentage  180 percent  270 percent  360 percent  450 percent 540 percent  630 percent  720 percent (3)Conditions of paymentsAn economically distressed community—
(A)shall be eligible for not more than 1 payment under this section each fiscal year; and (B)may not receive payments under this section for more than 7 fiscal years.
(4)ApplicationThe Secretary shall not provide any payment under this section to an economically distressed community until such time as the economically distressed community completes an application including such information in such form as the Secretary may require, including an affidavit that a covered electric generating station located in such community has, on or after January 1, 2010, closed (or is no longer generating electricity), and that such community has been significantly impacted by such closure. (5)Order of paymentThe date of submission of an economically distressed community’s application for assistance shall establish the order in which the Secretary of Treasury provides assistance under this section.
(c)Annual reportNot later than 1 year after the date of enactment of this Act, and annually thereafter for each fiscal year during which amounts in the Mitigation Fund are available, an economically distressed community receiving payment under this section shall submit to the Secretary a report that— (1)describes how amounts from the Mitigation Fund support such economically distressed community in—
(A)maintaining essential community services in such economically distressed community; and (B)fulfilling the objectives described in any applicable economic development transition plan; and
(2)includes any additional information that the Secretary determines appropriate. (d)Authorization of appropriations (1)In generalThere are authorized to be appropriated to deposit into the Mitigation Fund and to carry out this section $250,000,000 for fiscal year 2022, to remain available until expended.
(2)Administrative costsNot more than 5 percent of the amount appropriated pursuant to paragraph (1) shall be used for administrative purposes. 8.DefinitionsIn this Act:
(1)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly referred to as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (2)Appropriate committees of CongressThe term appropriate committees of Congress means—
(A)the Committee on Appropriations of the Senate; (B)the Committee on Energy and Natural Resources of the Senate;
(C)the Committee on Health, Education, Labor, and Pensions of the Senate; (D)the Committee on Appropriations of the House of Representatives;
(E)the Committee on Education and Labor of the House of Representatives; (F)the Committee on Energy and Commerce of the House of Representatives; and
(G)the Committee on Way and Means of the House of Representatives. (3)CouncilThe term Council means the White House Council on Energy Transitions established by section 2.
(4)Covered electric generating stationThe term covered electric generating station means an electric generating station that primarily consumes coal as a fuel source. (5)Covered net revenueThe term covered net revenue means revenue derived by a unit of local government or Indian Tribe in a fiscal year from a covered electric generating station in the form of annual real property taxes, royalty or lease payments, transaction privilege taxes, sales taxes, or payments in lieu of taxes imposed upon the covered electric generating station, exclusive of interest and penalties.
(6)DirectorThe term Director means the Director of the White House Council on Energy Transitions. (7)Dislocated workerThe term dislocated worker has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
(8)Economic development agencyThe term economic development agency has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (9)Economic development transition planThe term economic development transition plan means a plan developed by a Regional Transition Advisory Committee in accordance with section 3.
(10)Economically distressed communityThe term economically distressed community means a unit of local government or Indian Tribe that is located within a 75-mile radius of a covered electric generating station and that is significantly impacted by the closure of such covered electric generating station occurring on or after January 1, 2010, including by, as a result of such closure experiencing— (A)a net labor loss of at least 50 workers who lost employment directly from or associated with the covered electric generating station, including an associated mine;
(B)a covered net revenue loss of over 25 percent compared to the previous fiscal year; or (C)at least a 10-percent increase in the cost of electricity for applicable electric consumers compared to the previous calendar year.
(11)Electric consumerThe term electric consumer has the meaning given such term in section 3(5) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602(5)). (12)Employment lossThe term employment loss has the meaning given such term in section 2(a) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101(a)).
(13)Essential community servicesThe term essential community services means infrastructure located entirely or partially within an economically distressed community and services that provide direct support to residents of a community, including services related to— (A)health care;
(B)transportation; (C)energy;
(D)telecommunications; (E)public education;
(F)public safety; and (G)housing.
(14)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that such term does not include institutions described in subparagraphs (A) or (C) of subsection (a)(1) of such section 102. (15)Jobs in energy-related industriesThe term jobs in energy-related industries includes manufacturing, engineering, installation, construction, and retrofitting jobs in energy-related industries.
(16)Labor organizationThe term labor organization has the meaning given the term in section 7103 of title 5, United States Code. (17)Local workforce development boardThe term local workforce development board means a local board, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
(18)Regional transition advisory committeeThe term Regional Transition Advisory Committee means a committee described in section 3 that is established by an economically distressed community. (19)State agencyThe term State agency has the meaning given the term in section 3306 of the Internal Revenue Code of 1986.
(20)State workforce development boardThe term State workforce development board means a State board, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (21)Unemployment fundThe term unemployment fund has the meaning given the term in section 3306 of the Internal Revenue Code of 1986.

